DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 9/25/2020 and 1/4/2021 have been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1-7, amended on 9/25/2020, are acknowledged by the examiner.  

Response to Arguments 
Presented arguments with respect to claims 1, 7, and their dependent claims have been fully considered, but some are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. Examiner addresses the main Regarding the USC 112(a) rejection, the Applicant argues that “a hybrid natural/synthetic scene (HNSS) container is also a well-understood term in the field of augmented reality and augmented virtuality mixed content processing/delivery.” (Paragraph 4 on page 10 of the Remarks).  The Examiner respectfully disagrees with the Applicant’s argument because the statement ““a hybrid natural/synthetic scene (HNSS) container is also a well-understood term in the field of augmented reality and augmented virtuality mixed content processing/delivery” is not persuasive for several reasons.  First, on July 2017, which is less than three month before the priority day of this application, the International Organization for Standardisation issued the ISO/IEC JTC1/SC29/WG11 N17064 documentation, which indicated that the ISO/IEC is currently working on developing a suite of specifications under the project umbrella of ISO/IEC 23090 “Coded Representation of Immersive Media”; informally called MPEG-I that includes initial information for the hybrid natural/synthetic scene (HNSS) container.  The content of this document only mentions some high level requirements for the synthetic content, the captured natural content, and the container. No details of any of these concepts that have been defined.  Please see the ISO/IEC JTC1/SC29/WG11 N17064 documentation in the NPL section for more details.  Second, on July 2017, the ISO/IEC also issued another document, namely N16921, indicates that the workgroup committee is working on “Refine the draft call for proposals for MPEG-I HNSS container”. Please see the ISO/IEC JTC1/SC29/WG11 N16921 documentation in the NPL section for more details. Moreover, Jon Karafin, CEO at holographic display developer Light Field Lab, also indicated in an interview published by the IBC.org on May 11, 2018 that “A group at MPEG is drafting a means of enabling the “interchange of content for authoring and rendering rich immersive experiences”. It goes under the snappily titled Hybrid Natural/Synthetic Scene data container (HNSS)”. Please see the article “Compression Enters the High Performance Era” in the NPL section for more details. From these sample citations, it “a hybrid natural/synthetic scene (HNSS) container is also a well-understood term in the field of augmented reality and augmented virtuality mixed content processing/delivery” is not persuasive. However, in a further reviewing, it is noted that according to a description in the Provisional Application filed on 10/21/2017, “the term HNSS is used herein to refer to the relative ORBX scene graph and ORBX virtual file system container. Note that the organization of the ORBX scene graph is a tree-like structure stored in an XML file”. As a result, the previous USC 112(a) rejection related to disclosing of structures is withdrawn.  In this Office action, the HNSS container is associated with the data structure and file format of the ORBX, as indicated in the Applicant’s Provisional Application.
Regarding the USC 112(b) rejection related to the ambiguity of “the NRE”, the amendment filed on 9/25/2020 addresses the issue.  As a result, the related USC 112(b) rejection is withdrawn.    

Objections 
Claims 8-20 are objected.  The claim limitation “The system” should be read “The network-based media processing system”.  An appropriate correction is suggested.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a mixed content media interchange format in claims 1 and 7, a rendering unit in claims 15-18, the first HNSS container in claims 13 and 20, and the second HNSS container in claim 19. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claim 7, filed on 9/15/2019, includes the following claim limitation “wherein the first client device includes sufficient processing power and memory to process the mixed content media, wherein the second client device does not include sufficient processing power and memory to process the mixed content media, and wherein the mixed content MIF is further configured to format the mixed content media to enable the NRE to deliver the mixed content media (i) to the first client device according to a first resource capability of the first display unit, and (ii) to the second client device according to a second resource capability of the second display unit”. It is noted that the term “power” is mentioned only once in the specification in paragraph [0086].  Hence the claim limitation “wherein the first client device includes sufficient processing power and memory to process the mixed content media, wherein the second client device does not include sufficient processing power and memory to process the mixed content media, and wherein the mixed content MIF is further configured to format the mixed content media to enable the NRE to deliver the mixed content media (i) to the first client device according to a first resource capability of the first display unit, and (ii) to the second client device according to a second resource capability of the second display unit” is a new matter, which is not described in the application as originally filed. As a result, claim 7 and its dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  An amendment, which replaces “power” with “resources” would address this rejection.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk et al. (US Patent 9,288,276 B2), (“Adamczyk”), in view of OTOY (OTOY releases OctaneRender™ 1.5 and introduces .ORBX, March 20, 2014), (“OTOY”), in view of Ostrover et al. (US Patent Application Publication 2016/0269712 A1), (“Ostrover”).
Regarding claim 1, Adamczyk meets the claim limitations as follow.
A network-based media processing system (i.e. a system) [Adamczyk: col. 2, line 40], comprising: a media control plane (i.e. softswitch/media gateway controller) [Adamczyk: col. 16, line 1] implementing a first network protocol ((i.e. SIP Session Initiation Protocol) [Adamczyk: col. 8, line 55]; (i.e. Softswitch/Media Gateway Controller A fair number of applications may need to communicate with a PSTN user. One way of doing that is through a softswitch architecture involving a media gateway controller (plus a signaling gateway) that control a trunking or media gateway. Other ways also exist for interfacing NGN and the PSTN, including, for example, pure SIP gateway interworking functions that may be built into PSTN switches or on a stand alone basis) [Adamczyk: col. 17, line 54-63]), and including a media origin server (MOS) (i.e. The session control function within the ASI layer, for example, may allow a user to invoke a multimedia communication session with another user and on demand (i.e., without prior reservation) add to the same session other parties (e.g., someone on a PC, or a cell phone) and other machines or applications (e.g., a video server, a web server, or a gaming server).) [Adamczyk: col. 14, line 49-55]; a network control plane (i.e. the network control platform) [Adamczyk: col. 39, line 24] implementing a second network protocol (i.e. a communication network that
may provide an ASI Notification Service, in accordance with some embodiments of the present invention, comprises an Internet Protocol (IP) multimedia subsystem (IMS) network 105 that is coupled to a packet switching network 110 and a Public Switched Telephone Network (PSTN)/Public Land Mobile Network (PLMN) 115. The packet switching network 110 is coupled to a WiFi access network 120. The PSTN/PLMN network 115 is coupled to a Mobile Switching Center (MSC) 125, which supports, for example, a Global System for Mobile Communications (GSM)/Universal Mobile Telecommunications System (UMTS) access network 130. It will be understood that embodiments of the present invention are not limited to GSM and/or UMTS. Other cellular communication protocols can be used, such as, for example, Advanced Mobile Phone Service (AMPS), ANSI-136, General Packet Radio Service (GPRS), enhanced data rates for GSM evolution (EDGE), code division multiple access (CDMA), wideband-CDMA, and/or CDMA2000) [Adamczyk: col. 46, line 43-61]; (i.e. Some candidate architectures and technologies include grid computing, web services) [Adamczyk: col. 14, line 7-8]; (i.e. The Parlay X Web Services Specifications define a set of highly abstracted telecommunication capabilities (i.e., a simplified Parlay API) following a simple request/response model using Web Services (SOAP/XML) technologies) [Adamczyk: col. 20, line 39-43]; (i.e. SOAP Simple Object Access Protocol) [Adamczyk: col. 8, line 59]), and including a network platform orchestrator (NPO) ((i.e. The QoS manager may act as a policy manager and enforcement point that provides centralized QoS and service level agreement management, traffic engineering and location services to these IMS networks. To support QoS for real-time services, IMS architectures may provide QoS management at the network core to manage applications resources and control multimedia call states. Additionally, the backbone data network can enable or support QoS features. Edge routers may concentrate ATM streams coming from UTRAN. Core routers may switch IP traffic with MPLS/Diffserv support.) [Adamczyk: col. 46, line 45-55]; (i.e. QoS management services) [Adamczyk: col. 46, line 31]), a first network orchestration client (NOC) ((i.e. QoS management services can deliver differentiated services with guaranteed Service Level Agreements (SLAs) and enhanced services, such as IP telephony and streaming video. SLAs guarantee minimum and maximum throughput using service flow based classification, prioritization, policing, and congestion control. The QoS services can provide insight into every data packet and perform content-aware packet classification. Its QoS and bandwidth-on-demand features may enable bandwidth usage measurements and enforcement of service level agreements, as well as subscriber-driven dynamic bandwidth control.  The brokerage service may provide real-time, customer control of QoS, and bandwidth-on-demand allows customers to request, receive, and be billed for additional bandwidth for critical applications during peak periods.) [Adamczyk: col. 46, line 31-45]; (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-5, 24-25]), a network resource element (NRE) (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-5, 24-25], and a plurality of media processing elements (MPEs) ((i.e. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150) [Adamczyk: col. 39, line 30-35; Figs. 1-5, 23-25]; (i.e. MRFP MRF Processor) [Adamczyk: col. 8, line 25]), wherein the NPO is configured for operable communication with (i.e. NGN may begin to change this paradigm first by enabling the applications to use the on-demand QoS capabilities of the underlying  connectivity network to provide a much richer and more consistent user experience. More significantly, however, applications may progressively lose their atomic nature and may become increasingly more intertwined and composite, and hence more useful to the end user. Thus one may be able to invoke feature-rich multi-modal communication capabilities with information sharing, multimedia conferencing with elaborate collaboration features, multi-player gaming with advanced real-time communication enhancements) [Adamczyk: col. 1, line 56-67; Figs. 1-5, 24-25] (i) the MOS through the media control plane ((i.e. Softswitch/Media Gateway Controller A fair number of applications may need to communicate with a PSTN user. One way of doing that is through a softswitch architecture involving a media gateway controller (plus a signaling gateway) that control a trunking or media gateway. Other ways also exist for interfacing NGN and the PSTN, including, for example, pure SIP gateway interworking functions that may be built into PSTN switches or on a stand alone basis) [Adamczyk: col. 17, line 54-63; Figs. 1-5, 24-25]; (i.e. OSA Gateway and Application Servers: There are two ways an application server can be used by the IMS infrastructure: One way is to directly interface a SIP based AS to S-CSCF using the ISC interface. Alternatively, an application server (particularly a 3rd-party application server) can use an intermediate Parlay/OSA gateway, which in turn interfaces to S-CSCF through the ISC interface (see the next section on OSA/Parlay). Mechanisms also exist within the specifications to interface to the legacy services like AIN (e.g., through the CAMEL Service Environment)) [Adamczyk: col. 20, line 1-11; Figs. 1-26]), (ii) the NRE through the network control plane ((i.e. The packet switching network 110 connects to the IMS network 105 via the network control platform 140. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150. Thus, the combination of the MGCF 155 and the media gateway 150 may provide an interface between the SIP signaling used in the IMS network 105 and the signaling used in the PSTN/PLMN115) [Adamczyk: col. 39, line 23-39; Figs. 1-26]; (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30]; (i.e. FIG. 19 is a diagram that illustrates a Multimedia Resource Function) [Adamczyk: col. 5, line 19]), and (iii) a first client device through the network control plane (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-26];a media data plane ((i.e. MRF Media Resource Function) [Adamczyk: col. 8, line 21]; (i.e. The MRF is split into a Multimedia Resource Function Controller (MRFC) and a Multimedia Resource Function Processor (MRFP)) [Adamczyk: col. 36, line 65-67];  (i.e. FIG. 19 is a diagram that illustrates a Multimedia Resource Function) [Adamczyk: col. 5, line 19; Figs. 1-26]) implementing a third network protocol (i.e. Internet Protocol) [Adamczyk: col. 49, line 21], and including a first media resources within the NRE ((i.e. wherein the Internet Protocol Multimedia Subsystem comprises a Multimedia Resource Function that is to perform content adaptation for one of the messages) [Adamczyk: col. 34, line 10-12; Figs. 1-26]; (i.e. CPE devices in NGN tend to be highly intelligent and sophisticated in their capabilities. PCs, laptops, PDAs, IP phones, cell phones, residential gateways, intelligent set top boxes and PVRs are some of today's examples of these high capability devices of both wired and wireless vintage.) [Adamczyk: col. 11, line 46-49]; (i.e. The S-CSCF performs session control services for the users and applications. It maintains session state information as needed by the network operator for support of the services. Within an operator's network, different S-CSCFs may have different functionality from one another. In particular, the S-CSCF communicates via the SIP protocol over the Mr interface with a Multimedia Resource Function (MRF) within IMS, which performs content adaptation services (e.g., audio transcoding), if required. The S-CSCF forwards SIP messages to the MRF for processing, as shown in FIG. 19. The MRF is split into a Multimedia Resource Function Controller (MRFC) and a Multimedia Resource Function Processor (MRFP)) [Adamczyk: col. 36, line 54-67]); and a mixed content media interchange format (MIF) ((i.e. Subscribed Media Profile Identifier identifies a set of session description parameters that a subscriber is authorized to request) [Adamczyk: col. 30, line 64-67]; (i.e. The presence server receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 64-67]) configured to provide a unified data format (i.e. IMS would enable unified access to, voice, video, messaging, data and web-based technologies for the wireless user, and combine the growth of the Internet with the growth in mobile communications) [Adamczyk: col. 18, line 33-36] for (i) receiving input (i.e. receives information from multiple sources) [Adamczyk: col. 30, line 65] mixed reality media content ((i.e. to efficiently support applications involving multiple media components, such as video, audio, and tools, such as shared online whiteboards) [Adamczyk: col. 18, line 19-21]; (i.e. receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 65-67]) having a mixture of both natural content (i.e. support applications involving multiple media components, such as video, audio) [Adamczyk: col. 18, line 19-20] and synthetic content ((i.e. gaming) [Adamczyk: col. 1, line 47]; (i.e. online gaming) [Adamczyk: col. 17, line 24]), and (ii) outputting (i.e. send to watcher) [Adamczyk: col. 30, line 64-67; Fig. 15] hybrid natural/synthetic scene (HNSS) content (i.e. The presence server receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 64-67] according to a target format requested from the first client device (i.e. Subscribed Media Profile Identifier identifies a set of session description parameters that a subscriber is authorized to request) [Adamczyk: col. 30, line 64-67] and a second client device different than the first client device ((i.e. Not all devices support strict priority scheduling) [Adamczyk: col. 48, line 14-15]; (i.e. The end users of different application services may be supplied with a unified and easy-to-use interface (predominantly graphical but also voice-oriented on some devices) that allows them to invoke applications and manage their personal and service data) [Adamczyk: col. 16, line 30-34];  (i.e. The HSS provides subscriber data to different IMS functional elements to assist these elements in processing requests and establishing calls and/or sessions) [Adamczyk: col. 33, line 10-13];  (i.e. The session manager maintains one or more user service sessions for each end user that is involved in the service. More than one user service session for a particular user may be needed when the user is simultaneously participating in the session in multiple ways (potentially using multiple devices). Examples of this are: (1) A user connected to a conference via a PC client and a handheld computer simultaneously) [Adamczyk: col. 23, line 27-34];  (i.e. Subscribed Media Profile Identifier identifies a set of session description parameters that a subscriber is authorized to request) [Adamczyk: col. 30, line 64-67]; (i.e. The presence server receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 64-67]; (i.e. QoS management services can deliver differentiated services with guaranteed Service Level Agreements (SLAs) and enhanced services, such as IP telephony and streaming video. SLAs guarantee minimum and maximum throughput using service flow based classification, prioritization, policing, and congestion control. The QoS services can provide insight into every data packet and perform content-aware packet classification. Its QoS and bandwidth-on-demand features may enable bandwidth usage measurements and enforcement of service level agreements, as well as subscriber-driven dynamic bandwidth control.  The brokerage service may provide real-time, customer control of QoS, and bandwidth-on-demand allows customers to request, receive, and be billed for additional bandwidth for critical applications during peak periods.) [Adamczyk: col. 46, line 31-45]), wherein the first network protocol (i.e. SIP Session Initiation Protocol) [Adamczyk: col. 8, line 55] is different from the second network protocol (i.e. a communication network that may provide an ASI Notification Service, in accordance with some embodiments of the present invention, comprises an Internet Protocol (IP) multimedia subsystem (IMS) network 105 that is coupled to a packet switching network 110 and a Public Switched Telephone Network (PSTN)/Public Land Mobile Network (PLMN) 115. The packet switching network 110 is coupled to a WiFi access network 120. The PSTN/PLMN network 115 is coupled to a Mobile Switching Center (MSC) 125, which supports, for example, a Global System for Mobile Communications (GSM)/Universal Mobile Telecommunications System (UMTS) access network 130. It will be understood that embodiments of the present invention are not limited to GSM and/or UMTS. Other cellular communication protocols can be used, such as, for example, Advanced Mobile Phone Service (AMPS), ANSI-136, General Packet Radio Service (GPRS), enhanced data rates for GSM evolution (EDGE), code division multiple access (CDMA), wideband-CDMA, and/or CDMA2000) [Adamczyk: col. 46, line 43-61] ; (i.e. Some candidate architectures and technologies include grid computing, web services) [Adamczyk: col. 14, line 7-8] – Note: Internet Protocol, or Advanced Mobile Phone Service (AMPS), ANSI-136, General Packet Radio Service (GPRS), enhanced data rates for GSM evolution (EDGE), code division multiple access (CDMA), wideband-CDMA, CDMA2000, grid computing, and web services are different than the SIP Session Initiation Protocol) , and wherein the NRE is configured (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-5, 24-25] to deliver the mixed reality media content (i.e. these applications are currently provided by the Internet. These early services range from communication applications (e.g., email, IM, VoIP) to entertainment services that involve content delivery (e.g., music on demand, low quality video on demand, gaming) to a vast array of data and information services (e.g., browsing,
searching, E-commerce, information retrieval, software distribution).) [Adamczyk: col. 1, line 43-50] to the first client device and the second client device (i.e. In still other embodiments, the notification service includes a notification server that is configured to receive the messages from the authorized services for delivery to the recipients and to send the messages to the recipients, an IMS Serving Call Session Control Function (S-CSCF) that is configured to maintain session state information between the notification server and the authorized services and between the notification server and the recipients) [Adamczyk: col. 2, line 54-61] in at least one of an augmented reality format and an augmented virtuality format.
Adamczyk does not explicitly disclose the following claim limitations (Emphasis added).
A network-based media processing system, comprising: a media control plane implementing a first network protocol, and including a media origin server (MOS); a network control plane implementing a second network protocol, and including a network platform orchestrator (NPO), a first network orchestration client (NOC), a network resource element (NRE), and a plurality of media processing elements (MPEs), wherein the NPO is configured for operable communication with (i) the MOS through the media control plane, (ii) the NRE through the network control plane, and (iii) a first client device through the network control plane; a media data plane implementing a third network protocol, and including a first media resource within the NRE; and a mixed content media interchange format (MIF) configured to provide a unified data format for (i) receiving input mixed reality media content having a mixture of both natural content and synthetic content, and (ii) outputting hybrid natural/synthetic scene (HNSS) content according to a target format requested from the first client device and a second client device different than the first client device,
wherein the first network protocol is different from the second network protocol, and wherein the NRE is configured to deliver the mixed reality media content to the first client device and the second client device in at least one of an augmented reality format and an augmented virtuality format.
However, in the same field of endeavor OTOY further discloses the claim limitations and the deficient claim limitations, as follows:
a mixed content media interchange format (MIF) configured to provide a unified data format ((i.e. SAN FRANCISCO, Calif. – March 20, 2014 – At the 2014 Game Developer Conference (http://www.gdconf.com/), cloud graphics pioneer, OTOY Inc., today released the newest update to its acclaimed OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format. Unlike the Alembic file format, .ORBX was designed in close collaboration with Autodesk and Mozilla to be a flexible container for a wide range of uses beyond computer graphics, including video, 3D printing, holography, design and engineering. The .ORBX format allows for incredible granularity, supporting the modeling of physical properties of a scene or object down to two hundredths of a nanometer, or a quarter of pages the size of a hydrogen atom. OctaneRender ™
1.5 and related plugins allow artists and animators to perfectly import and export extraordinarily complex 3D scenes in .ORBX format across 15 modeling programs, appearing in the same final render quality as the program they were originally created in. The flexibility of the .ORBX format has implications for media and entertainment companies who can now effectively use their computer-generated assets and IP across a variety of mediums, from feature film and television development, to video games, web sites, and toy production for example. The format is expected to be open sourced in the second half of this year. ) [OTOY: 2/8-3/8]) for (i) receiving input mixed reality media content (Note: Please see the figure on page 5/8 of OTOY.  It shows multiple interfaces that receive both natural scene from cameras and from computer generated scene) having a mixture of both natural content (i.e. camera data) [OTOY: page 5/8] and synthetic content (i.e. computer-generated scene data) [OTOY: page 2/8], (ii) outputting hybrid natural/synthetic scene (HNSS) content according to a target format (i.e. The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format) [OTOY: page 2/8]; (i.e. The new version of OctaneRender introduces one of our most significant developments yet: the .ORBX file format,” said Jules Urbach, Founder and CEO, OTOY. “.ORBX solves the long standing challenge of asset interoperability, not just among 3D graphics applications, but with a view to expanded use across a wide range of mediums. It presents an incredible amount of scene detail and complexity in a simple, self-contained, and versatile format, one that we feel will come to play an increasingly important role in the modern 3D ecosystem.”) [OTOY: page 6/8], ….. 
in at least one of an augmented reality format and an augmented virtuality format (i.e. OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format) [OTOY: page 2/8]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk with OTOY to install the OctaneRender program that converts the media into a unified format, such as the .ORBX file format.  
Therefore, the combination of Adamczyk with OTOY will enable the media data can be used by multiple devices on different platforms in the network [OTOY: page 2/8-6/8]. 
In the same field of endeavor Ostrover further discloses the claim limitations as follows:
in at least one of an augmented reality format and an augmented virtuality format ((i.e. An apparatus for generating a 3D presentation is described wherein the 3D presentation (that could include a 3D movie, a VR (virtual reality) and/or an AR (augmented reality) content) from original 3D content including original audio and
visual components, forming a plurality of scenes) [Ostrover: Abstract]; (i.e. the headset enables the user to experience the displayed VR or AR content in a manner that makes the user feel like he was immersed in a real scene. Moreover, in the case of AR content, the user may experience the augmented content as if it were a part of, or placed in, an augmented real scene. VR or AR content can be presented to a viewer as a 360° picture as well that can be presented on a standard screen with the image moving left or right and/or up and down either automatically or under the control of the viewer.) [Ostrover: para. 0007; Figs. 1A, 6C]).
Therefore, the combination of Adamczyk and OTOY with Ostrover will enable the system to provide rich 3D experiences to users using client devices [Ostrover: para. 0007, 0010-0011, 0021]. 

Regarding claim 2, Adamczyk meets the claim limitations as set forth in claim 1.   Adamczyk further meets the claim limitations as follow.
The network-based media processing system of Claim 1 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the NPO is further configured for operable communication with (i.e. NGN may begin to change this paradigm first by enabling the applications to use the on-demand QoS capabilities of the underlying  connectivity network to provide a much richer and more consistent user experience. More significantly, however, applications may progressively lose their atomic nature and may become increasingly more intertwined and composite, and hence more useful to the end user. Thus one may be able to invoke feature-rich multi-modal communication capabilities with information sharing, multimedia conferencing with elaborate collaboration features, multi-player gaming with advanced real-time communication enhancements) [Adamczyk: col. 1, line 56-67; Figs. 1-26] a second NOC integral to the first client device ((i.e. The session manager maintains one or more user service sessions for each end user that is involved in the service. More than one user service session for a particular user may be needed when the user is simultaneously participating in the session in multiple ways (potentially using multiple devices). Examples of this are: (1) A user connected to a conference via a PC client and a handheld computer simultaneously; and (2) A user connected to a conference and simultaneously participating in a side-bar chat session with another conference participant.) [Adamczyk: col. 23, line 27-34]; (i.e. QoS management services can deliver differentiated services with guaranteed Service Level Agreements (SLAs) and enhanced services, such as IP telephony and streaming video. SLAs guarantee minimum and maximum throughput using service flow based classification, prioritization, policing, and congestion control. The QoS services can provide insight into every data packet and perform content-aware packet classification. Its QoS and bandwidth-on-demand features may enable bandwidth usage measurements and enforcement of service level agreements, as well as subscriber-driven dynamic bandwidth control.  The brokerage service may provide real-time, customer control of QoS, and bandwidth-on-demand allows customers to request, receive, and be billed for additional bandwidth for critical applications during peak periods.) [Adamczyk: col. 46, line 31-45; Figs. 1-26]; (i.e. There are a number of characteristics that may collectively set NGN architecture and services apart from PSTN and other legacy infrastructures. These characteristics bear on the nature of customer-facing applications and devices) [Adamczyk: col. 11, line 17-20]; (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30]; (i.e. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus) [Adamczyk: col. 40, line 52-56; Fig. 25]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40]).  

Regarding claim 3, Adamczyk meets the claim limitations as set forth in claim 1.   Adamczyk further meets the claim limitations as follow.
The network-based media processing system of Claim 1 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the second NOC is configured for operable communication with ((i.e. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150) [Adamczyk: col. 39, line 30-35; Figs. 1-5, 23-25] a second media resource ((i.e. The session manager maintains one or more user service sessions for each end user that is involved in the service. More than one user service session for a particular user may be needed when the user is simultaneously participating in the session in multiple ways (potentially using multiple devices). Examples of this are: (1) A user connected to a conference via a PC client and a handheld computer simultaneously; and (2) A user connected to a conference and simultaneously participating in a side-bar chat session with another conference participant.) [Adamczyk: col. 23, line 27-34; Figs. 1-26]; (i.e. one may be able to invoke feature-rich multi-modal communication capabilities with information sharing, multimedia conferencing with elaborate collaboration features, multi-player gaming with advanced real-time communication enhancements) [Adamczyk: col. 1, line 63-67])  integral to the first client device ((i.e. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus) [Adamczyk: col. 40, line 52-56; Fig. 25]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40]).  

Regarding claim 4, Adamczyk meets the claim limitations as set forth in claim 1.   Adamczyk further meets the claim limitations as follow.
The network-based media processing system of Claim 3 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the MOS is configured for operable communication with the second media resource (i.e. The session control function within the ASI layer, for example, may allow a user to invoke a multimedia communication session with another user and on demand (i.e., without prior reservation) add to the same session other parties (e.g., someone on a PC, or a cell phone) and other machines or applications (e.g., a video server, a web server, or a gaming server).) [Adamczyk: col. 14, line 49-55; Figs. 1-5, 24-25]  through a first MPE of the plurality of MPEs ((i.e. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150) [Adamczyk: col. 39, line 30-35; Figs. 1-5, 24-25]; (i.e. MRFP MRF Processor) [Adamczyk: col. 8, line 25]).

Regarding claim 5, Adamczyk meets the claim limitations as set forth in claim 1.   Adamczyk further meets the claim limitations as follow.
The network-based media processing system of Claim 1 (i.e. a system) [Adamczyk: col. 2, line 40],  wherein the MOS is configured for operable communication with (i.e. The session control function within the ASI layer, for example, may allow a user to invoke a multimedia communication session with another user and on demand (i.e., without prior reservation) add to the same session other parties (e.g., someone on a PC, or a cell phone) and other machines or applications (e.g., a video server, a web server, or a gaming server)) [Adamczyk: col. 14, line 49-55; Figs. 1-5, 24-25]; (i.e. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150) [Adamczyk: col. 39, line 30-35; Figs. 1-5, 24; 26; 29-30]) a first display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5] integral to the first client device ((i.e. As shown in FIG. 24, the ASI Notification Server 265 may use CSCFl 245a to communicate with client device 235a to receive notifications therefrom and/or to deliver notifications thereto) [Adamczyk: col. 40, line 35-38; Please see the display 235a on the mobile phone in the Fig. 24]; (i.e. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus) [Adamczyk: col. 40, line 52-56; Fig. 25]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40]) and a second display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5] integral to the second client device ((i.e. Similarly, the ASI Notification Server 265 may use CSCF 2 245b to communicate with client device 235b to receive notifications therefrom and/or to deliver notifications thereto) [Adamczyk: col. 40, line 38-41; Please see the display 235b on the mobile phone in the Fig. 24]; (i.e. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus) [Adamczyk: col. 40, line 52-56; Fig. 25]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40]).  

Regarding claim 6, Adamczyk meets the claim limitations as set forth in claim 1.   Adamczyk further meets the claim limitations as follow.
The network-based media processing system of Claim 1 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the NRE is configured for operable communication (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-5, 24-25]; (i.e. The session control function within the ASI layer, for example, may allow a user to invoke a multimedia communication session with another user and on demand (i.e., without prior reservation) add to the same session other parties (e.g., someone on a PC, or a cell phone) and other machines or applications (e.g., a video server, a web server, or a gaming server).) [Adamczyk: col. 14, line 49-55; Figs. 1-5, 24-25]; (i.e. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150) [Adamczyk: col. 39, line 30-35; Figs. 1-5, 24; 26; 29-30])  with (i) the first display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5] of the first client device (i.e. As shown in FIG. 24, the ASI Notification Server 265 may use CSCFl 245a to communicate with client device 235a to receive notifications therefrom and/or to deliver notifications thereto) [Adamczyk: col. 40, line 35-38; Please see the display 235a on the mobile phone in the Fig. 24]) through a second MPE of the plurality of MPEs ((i.e. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150) [Adamczyk: col. 39, line 30-35; Figs. 1-5, 23-26 – Note: Each of client devices has one or more MRFP MRF Processor. Please also see configuration in Fig. 26 which show the processor 535 sends signal to the display 520]; (i.e. MRFP MRF Processor) [Adamczyk: col. 8, line 25]; (i.e. The MRF is split into a Multimedia Resource Function Controller (MRFC) and a Multimedia Resource Function Processor (MRFP)) [Adamczyk: col. 36, line 65-67]), and (ii) the second display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5] of the second client device (i.e. Similarly, the ASI Notification Server 265 may use CSCF 2 245b to communicate with client device 235b to receive notifications therefrom and/or to deliver notifications thereto) [Adamczyk: col. 40, line 38-41; Please see the display 235b on the mobile phone in the Fig. 24]) through a third MPE of the plurality of MPEs ((i.e. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150) [Adamczyk: col. 39, line 30-35; Figs. 1-5, 23-25 – Note: Each of client devices has one or more MRFP MRF Processor]; (i.e. MRFP MRF Processor) [Adamczyk: col. 8, line 25]; (i.e. The MRF is split into a Multimedia Resource Function Controller (MRFC) and a Multimedia Resource Function Processor (MRFP)) [Adamczyk: col. 36, line 65-67]).         

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk et al. (US Patent 9,288,276 B2), (“Adamczyk”), in view of OTOY (OTOY releases OctaneRender™ 1.5 and introduces .ORBX, March 20, 2014), (“OTOY”), in view of Baker et al. (US Patent 6,430,599 B1), (“Baker”).
Regarding claim 7, Adamczyk meets the claim limitations as follow.
A network-based media processing system (i.e. a system) [Adamczyk: col. 2, line 40], comprising: a media control plane (i.e. softswitch/media gateway controller) [Adamczyk: col. 16, line 1] implementing a first network protocol ((i.e. SIP Session Initiation Protocol) [Adamczyk: col. 8, line 55]; (i.e. Softswitch/Media Gateway Controller A fair number of applications may need to communicate with a PSTN user. One way of doing that is through a softswitch architecture involving a media gateway controller (plus a signaling gateway) that control a trunking or media gateway. Other ways also exist for interfacing NGN and the PSTN, including, for example, pure SIP gateway interworking functions that may be built into PSTN switches or on a stand alone basis) [Adamczyk: col. 17, line 54-63]), and including a media origin server (MOS) (i.e. The session control function within the ASI layer, for example, may allow a user to invoke a multimedia communication session with another user and on demand (i.e., without prior reservation) add to the same session other parties (e.g., someone on a PC, or a cell phone) and other machines or applications (e.g., a video server, a web server, or a gaming server).) [Adamczyk: col. 14, line 49-55]; a network control plane (i.e. the network control platform) [Adamczyk: col. 39, line 24] implementing a second network protocol (i.e. a communication network that
may provide an ASI Notification Service, in accordance with some embodiments of the present invention, comprises an Internet Protocol (IP) multimedia subsystem (IMS) network 105 that is coupled to a packet switching network 110 and a Public Switched Telephone Network (PSTN)/Public Land Mobile Network (PLMN) 115. The packet switching network 110 is coupled to a WiFi access network 120. The PSTN/PLMN network 115 is coupled to a Mobile Switching Center (MSC) 125, which supports, for example, a Global System for Mobile Communications (GSM)/Universal Mobile Telecommunications System (UMTS) access network 130. It will be understood that embodiments of the present invention are not limited to GSM and/or UMTS. Other cellular communication protocols can be used, such as, for example, Advanced Mobile Phone Service (AMPS), ANSI-136, General Packet Radio Service (GPRS), enhanced data rates for GSM evolution (EDGE), code division multiple access (CDMA), wideband-CDMA, and/or CDMA2000) [Adamczyk: col. 46, line 43-61]; (i.e. Some candidate architectures and technologies include grid computing, web services) [Adamczyk: col. 14, line 7-8]; (i.e. The Parlay X Web Services Specifications define a set of highly abstracted telecommunication capabilities (i.e., a simplified Parlay API) following a simple request/response model using Web Services (SOAP/XML) technologies) [Adamczyk: col. 20, line 39-43]; (i.e. SOAP Simple Object Access Protocol) [Adamczyk: col. 8, line 59]), and including a network platform orchestrator (NPO) ((i.e. The QoS manager may act as a policy manager and enforcement point that provides centralized QoS and service level agreement management, traffic engineering and location services to these IMS networks. To support QoS for real-time services, IMS architectures may provide QoS management at the network core to manage applications resources and control multimedia call states. Additionally, the backbone data network can enable or support QoS features. Edge routers may concentrate ATM streams coming from UTRAN. Core routers may switch IP traffic with MPLS/Diffserv support.) [Adamczyk: col. 46, line 45-55]; (i.e. QoS management services) [Adamczyk: col. 46, line 31]), a first network orchestration client (NOC) ((i.e. QoS management services can deliver differentiated services with guaranteed Service Level Agreements (SLAs) and enhanced services, such as IP telephony and streaming video. SLAs guarantee minimum and maximum throughput using service flow based classification, prioritization, policing, and congestion control. The QoS services can provide insight into every data packet and perform content-aware packet classification. Its QoS and bandwidth-on-demand features may enable bandwidth usage measurements and enforcement of service level agreements, as well as subscriber-driven dynamic bandwidth control.  The brokerage service may provide real-time, customer control of QoS, and bandwidth-on-demand allows customers to request, receive, and be billed for additional bandwidth for critical applications during peak periods.) [Adamczyk: col. 46, line 31-45]; (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-5, 24-25]), a network resource element (NRE) (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-5, 24-25], and a plurality of media processing elements (MPEs) ((i.e. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150) [Adamczyk: col. 39, line 30-35; Figs. 1-5, 23-25]; (i.e. MRFP MRF Processor) [Adamczyk: col. 8, line 25]), wherein the NPO is configured for operable communication with (i.e. NGN may begin to change this paradigm first by enabling the applications to use the on-demand QoS capabilities of the underlying  connectivity network to provide a much richer and more consistent user experience. More significantly, however, applications may progressively lose their atomic nature and may become increasingly more intertwined and composite, and hence more useful to the end user. Thus one may be able to invoke feature-rich multi-modal communication capabilities with information sharing, multimedia conferencing with elaborate collaboration features, multi-player gaming with advanced real-time communication enhancements) [Adamczyk: col. 1, line 56-67; Figs. 1-5, 24-25] (i) the MOS through the media control plane ((i.e. Softswitch/Media Gateway Controller A fair number of applications may need to communicate with a PSTN user. One way of doing that is through a softswitch architecture involving a media gateway controller (plus a signaling gateway) that control a trunking or media gateway. Other ways also exist for interfacing NGN and the PSTN, including, for example, pure SIP gateway interworking functions that may be built into PSTN switches or on a stand alone basis) [Adamczyk: col. 17, line 54-63; Figs. 1-5, 24-25]; (i.e. OSA Gateway and Application Servers: There are two ways an application server can be used by the IMS infrastructure: One way is to directly interface a SIP based AS to S-CSCF using the ISC interface. Alternatively, an application server (particularly a 3rd-party application server) can use an intermediate Parlay/OSA gateway, which in turn interfaces to S-CSCF through the ISC interface (see the next section on OSA/Parlay). Mechanisms also exist within the specifications to interface to the legacy services like AIN (e.g., through the CAMEL Service Environment)) [Adamczyk: col. 20, line 1-11; Figs. 1-26]), (ii) the NRE through the network control plane ((i.e. The packet switching network 110 connects to the IMS network 105 via the network control platform 140. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150. Thus, the combination of the MGCF 155 and the media gateway 150 may provide an interface between the SIP signaling used in the IMS network 105 and the signaling used in the PSTN/PLMN115) [Adamczyk: col. 39, line 23-39; Figs. 1-26]; (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30]; (i.e. FIG. 19 is a diagram that illustrates a Multimedia Resource Function) [Adamczyk: col. 5, line 19]), and (iii) a first client device through the network control plane (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-26];a media data plane ((i.e. MRF Media Resource Function) [Adamczyk: col. 8, line 21]; (i.e. The MRF is split into a Multimedia Resource Function Controller (MRFC) and a Multimedia Resource Function Processor (MRFP)) [Adamczyk: col. 36, line 65-67];  (i.e. FIG. 19 is a diagram that illustrates a Multimedia Resource Function) [Adamczyk: col. 5, line 19; Figs. 1-26]) implementing a third network protocol (i.e. Internet Protocol) [Adamczyk: col. 49, line 21], and including a first media resources within the NRE ((i.e. wherein the Internet Protocol Multimedia Subsystem comprises a Multimedia Resource Function that is to perform content adaptation for one of the messages) [Adamczyk: col. 34, line 10-12; Figs. 1-26]; (i.e. CPE devices in NGN tend to be highly intelligent and sophisticated in their capabilities. PCs, laptops, PDAs, IP phones, cell phones, residential gateways, intelligent set top boxes and PVRs are some of today's examples of these high capability devices of both wired and wireless vintage.) [Adamczyk: col. 11, line 46-49]; (i.e. The S-CSCF performs session control services for the users and applications. It maintains session state information as needed by the network operator for support of the services. Within an operator's network, different S-CSCFs may have different functionality from one another. In particular, the S-CSCF communicates via the SIP protocol over the Mr interface with a Multimedia Resource Function (MRF) within IMS, which performs content adaptation services (e.g., audio transcoding), if required. The S-CSCF forwards SIP messages to the MRF for processing, as shown in FIG. 19. The MRF is split into a Multimedia Resource Function Controller (MRFC) and a Multimedia Resource Function Processor (MRFP)) [Adamczyk: col. 36, line 54-67]); and a mixed content media interchange format (MIF) ((i.e. Subscribed Media Profile Identifier identifies a set of session description parameters that a subscriber is authorized to request) [Adamczyk: col. 30, line 64-67]; (i.e. The presence server receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 64-67]) configured to provide a unified data format (i.e. IMS would enable unified access to, voice, video, messaging, data and web-based technologies for the wireless user, and combine the growth of the Internet with the growth in mobile communications) [Adamczyk: col. 18, line 33-36] for delivering mixed reality media content ((i.e. mobile device may enable delivery of relevant or contextual services) [Adamczyk: col. 44, line 1-2]; (i.e. efficiently support applications involving multiple media components, such as video, audio, and tools, such as shared online whiteboards) [Adamczyk: col. 18, line 19-21]; (i.e. receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 65-67]) having a mixture of both natural content (i.e. support applications involving multiple media components, such as video, audio) [Adamczyk: col. 18, line 19-20] and synthetic content ((i.e. gaming) [Adamczyk: col. 1, line 47]; (i.e. online gaming) [Adamczyk: col. 17, line 24]) according to a target format requested from the first client device and a second client device (i.e. Subscribed Media Profile Identifier identifies a set of session description parameters that a subscriber is authorized to request) [Adamczyk: col. 30, line 64-67]  different than the first client device ((i.e. The end users of different application services may be supplied with a unified and easy-to-use interface (predominantly graphical but also voice-oriented on some devices) that allows them to invoke applications and manage their personal and service data) [Adamczyk: col. 16, line 30-34]; (i.e. Not all devices support strict priority scheduling) [Adamczyk: col. 48, line 14-15];  (i.e. The HSS provides subscriber data to different IMS functional elements to assist these elements in processing requests and establishing calls and/or sessions) [Adamczyk: col. 33, line 10-13];  (i.e. The session manager maintains one or more user service sessions for each end user that is involved in the service. More than one user service session for a particular user may be needed when the user is simultaneously participating in the session in multiple ways (potentially using multiple devices). Examples of this are: (1) A user connected to a conference via a PC client and a handheld computer simultaneously) [Adamczyk: col. 23, line 27-34];  (i.e. Subscribed Media Profile Identifier identifies a set of session description parameters that a subscriber is authorized to request) [Adamczyk: col. 30, line 64-67]; (i.e. The presence server receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 64-67]; (i.e. QoS management services can deliver differentiated services with guaranteed Service Level Agreements (SLAs) and enhanced services, such as IP telephony and streaming video. SLAs guarantee minimum and maximum throughput using service flow based classification, prioritization, policing, and congestion control. The QoS services can provide insight into every data packet and perform content-aware packet classification. Its QoS and bandwidth-on-demand features may enable bandwidth usage measurements and enforcement of service level agreements, as well as subscriber-driven dynamic bandwidth control.  The brokerage service may provide real-time, customer control of QoS, and bandwidth-on-demand allows customers to request, receive, and be billed for additional bandwidth for critical applications during peak periods.) [Adamczyk: col. 46, line 31-45]), wherein the first network protocol (i.e. SIP Session Initiation Protocol) [Adamczyk: col. 8, line 55] is different from the second network protocol (i.e. a communication network that may provide an ASI Notification Service, in accordance with some embodiments of the present invention, comprises an Internet Protocol (IP) multimedia subsystem (IMS) network 105 that is coupled to a packet switching network 110 and a Public Switched Telephone Network (PSTN)/Public Land Mobile Network (PLMN) 115. The packet switching network 110 is coupled to a WiFi access network 120. The PSTN/PLMN network 115 is coupled to a Mobile Switching Center (MSC) 125, which supports, for example, a Global System for Mobile Communications (GSM)/Universal Mobile Telecommunications System (UMTS) access network 130. It will be understood that embodiments of the present invention are not limited to GSM and/or UMTS. Other cellular communication protocols can be used, such as, for example, Advanced Mobile Phone Service (AMPS), ANSI-136, General Packet Radio Service (GPRS), enhanced data rates for GSM evolution (EDGE), code division multiple access (CDMA), wideband-CDMA, and/or CDMA2000) [Adamczyk: col. 46, line 43-61] ; (i.e. Some candidate architectures and technologies include grid computing, web services) [Adamczyk: col. 14, line 7-8] – Note: Internet Protocol, or Advanced Mobile Phone Service (AMPS), ANSI-136, General Packet Radio Service (GPRS), enhanced data rates for GSM ), and wherein the NRE is configured (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-5, 24-25] for operable communication with (i.e. NGN may begin to change this paradigm first by enabling the applications to use the on-demand QoS capabilities of the underlying  connectivity network to provide a much richer and more consistent user experience. More significantly, however, applications may progressively lose their atomic nature and may become increasingly more intertwined and composite, and hence more useful to the end user. Thus one may be able to invoke feature-rich multi-modal communication capabilities with information sharing, multimedia conferencing with elaborate collaboration features, multi-player gaming with advanced real-time communication enhancements) [Adamczyk: col. 1, line 56-67; Figs. 1-26] (i) a first display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5] of the first client device ((i.e. As shown in FIG. 24, the ASI Notification Server 265 may use CSCFl 245a to communicate with client device 235a to receive notifications therefrom and/or to deliver notifications thereto) [Adamczyk: col. 40, line 35-38; Please see the display 235a on the mobile phone in the Fig. 24]; (i.e. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus) [Adamczyk: col. 40, line 52-56; Fig. 25]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40])  through a second MPE of the plurality of MPEs ((i.e. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150) [Adamczyk: col. 39, line 30-35; Figs. 1-5, 23-26 – Note: Each of client devices has one or more MRFP MRF Processor. Please also see configuration in Fig. 26 which show the processor 535 sends signal to the display 520]; (i.e. MRFP MRF Processor) [Adamczyk: col. 8, line 25]; (i.e. The MRF is split into a Multimedia Resource Function Controller (MRFC) and a Multimedia Resource Function Processor (MRFP)) [Adamczyk: col. 36, line 65-67]), and (ii) a second display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5] of the second client device ((i.e. As shown in FIG. 24, the ASI Notification Server 265 may use CSCFl 245a to communicate with client device 235a to receive notifications therefrom and/or to deliver notifications thereto) [Adamczyk: col. 40, line 35-38; Please see the display 235a on the mobile phone in the Fig. 24]; (i.e. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus) [Adamczyk: col. 40, line 52-56; Fig. 25]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40])  through a third MPE of the plurality of MPEs ((i.e. The CSCF 145 may provide similar functionality for the client devices 135c and 135d connected to the network 105 via a media gateway 150 and a media gateway control function (MGCF) 155. The MGCF 155 enables SIP signaling to inter-work with other types of signaling used by the media gateway 150) [Adamczyk: col. 39, line 30-35; Figs. 1-5, 23-26 – Note: Each of client devices has one or more MRFP MRF Processor. Please also see configuration in Fig. 26 which show the processor 535 sends signal to the display 520]; (i.e. MRFP MRF Processor) [Adamczyk: col. 8, line 25]; (i.e. The MRF is split into a Multimedia Resource Function Controller (MRFC) and a Multimedia Resource Function Processor (MRFP)) [Adamczyk: col. 36, line 65-67]), wherein the first client device includes sufficient processing power and memory to process the mixed content media (i.e. The client devices 135a, 135b, and 135c may be Internet Protocol client devices in that they may be capable of) [Adamczyk: col. 39, line 10-12; Fig. 23]; (i.e. The HSS 260 may be used to store notification profiles for each of the client devices 235a and 235b along with the media servers 280 and the application servers 285. The application server 275 is analogous to the application server 175 of FIG. 23. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus 310. The processor 300 may be, for example, a commercially available or custom microprocessor. The memory 305 is representative of the one or more memory devices containing the software and data used for processing) [Adamczyk: col. 40, line 47-60; Figs. 23, 25], wherein the second client device does not (i.e. Client device 135d may not be capable of setting up communication sessions via SIP) [Adamczyk: col. 39, line 13-15] include sufficient processing power and memory to process the mixed content media  ((i.e. The IMS HSS may be a starting point for the ASI User Profile. The HSS is defined as the main storage for all IMS subscriber and service-related data that can be accessible to authorized application servers via a standardized (Sh) interface. It may satisfy the ASI user profile requirements to be the centralized point of contact for all user profile data) [Adamczyk: col. 36, line 23-28]; (i.e. Client device 135d may not be capable of setting up communication sessions via SIP) [Adamczyk: col. 39, line 13-15];  (i.e. If the DMH is registered in the GSM network, it normally would not be able to receive these new originating services) [Adamczyk: col. 28, line 48-50]), and wherein the mixed content MIF ((i.e. Subscribed Media Profile Identifier identifies a set of session description parameters that a subscriber is authorized to request) [Adamczyk: col. 30, line 64-67]; (i.e. The presence server receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 64-67]) is further configured to format the mixed content media (i.e. IMS would enable unified access to, voice, video, messaging, data and web-based technologies for the wireless user, and combine the growth of the Internet with the growth in mobile communications) [Adamczyk: col. 18, line 33-36] to enable the NRE to deliver the mixed content media ((i.e. mobile device may enable delivery of relevant or contextual services) [Adamczyk: col. 44, line 1-2]; (i.e. efficiently support applications involving multiple media components, such as video, audio, and tools, such as shared online whiteboards) [Adamczyk: col. 18, line 19-21]; (i.e. receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 65-67]) (i) to the first client device according to a first resource capability of the first display unit ((i.e. The bandwidth/QoS brokering service is responsible for requesting and allocating connectivity resources to users and/or applications, and for helping configure the network with the correct behavior for the defined service.) [Adamczyk: col. 16, line 51-55]; (i.e. present the information on the screen to a user) [Adamczyk: col. 30, line 23]; (i.e. delivered to their targets based on user location and user/device profile information) [Adamczyk: col. 36, line 42-43]), and (ii) to the second client device according to a second resource capability of the second display unit ((i.e. The bandwidth/QoS brokering service is responsible for requesting and allocating connectivity resources to users and/or applications, and for helping configure the network with the correct behavior for the defined service.) [Adamczyk: col. 16, line 51-55]; (i.e. present the information on the screen to a user) [Adamczyk: col. 30, line 23]; (i.e. delivered to their targets based on user location and user/device profile information) [Adamczyk: col. 36, line 42-43]).
Adamczyk does not explicitly disclose the following claim limitations (Emphasis added).
A network-based media processing system, comprising: a media control plane implementing a first network protocol, and including a media origin server (MOS); a network control plane implementing a second network protocol, and including a network platform orchestrator (NPO), a first network orchestration client (NOC), a network resource element (NRE), and a plurality of media processing elements (MPEs), wherein the NPO is configured for operable communication with (i) the MOS through the media control plane, (ii) the AFCP Amendment and Response to June 19, 2020 final Office Action in U.S. Appl. Ser. No. 16/133,575 Page 4 of 15PATENTNRE through the network control plane, and (iii) a first client device through the network control plane; a media data plane implementing a third network protocol, and including a first media resource within the NRE; and a mixed content media interchange format (MIF) configured to provide a unified data format for delivering mixed content media having both natural content and synthetic content, according to a format requested from the first client device and a second client device different than the first client device, wherein the first network protocol is different from the second network protocol, wherein the NRE is configured for operable communication with (i) a first display unit of the first client device through a second MPE of the plurality of MPEs, and (ii) a second display unit of the second client device through a third MPE of the plurality of MPEs, wherein the first client device includes sufficient processing power and memory to process the mixed content media, wherein the second client device does not include sufficient processing power and memory to process the mixed content media, and wherein the mixed content MIF is further configured to format the mixed content media to enable the NRE to deliver the mixed content media (i) to the first client device according to a first resource capability of the first display unit, and (ii) to the second client device according to a second resource capability of the second display unit.
However, in the same field of endeavor OTOY further discloses the claim limitations and the deficient claim limitations, as follows:
a mixed content media interchange format (MIF) configured to provide a unified data format ((i.e. SAN FRANCISCO, Calif. – March 20, 2014 – At the 2014 Game Developer Conference (http://www.gdconf.com/), cloud graphics pioneer, OTOY Inc., today released the newest update to its acclaimed OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format. Unlike the Alembic file format, .ORBX was designed in close collaboration with Autodesk and Mozilla to be a flexible container for a wide range of uses beyond computer graphics, including video, 3D printing, holography, design and engineering. The .ORBX format allows for incredible granularity, supporting the modeling of physical properties of a scene or object down to two hundredths of a nanometer, or a quarter of pages the size of a hydrogen atom. OctaneRender ™
1.5 and related plugins allow artists and animators to perfectly import and export extraordinarily complex 3D scenes in .ORBX format across 15 modeling programs, appearing in the same final render quality as the program they were originally created in. The flexibility of the .ORBX format has implications for media and entertainment companies who can now effectively use their computer-generated assets and IP across a variety of mediums, from feature film and television development, to video games, web sites, and toy production for example. The format is expected to be open sourced in the second half of this year. ) [OTOY: 2/8-3/8]) for delivering input mixed reality media content (Note: Please see the figure on page 5/8 of OTOY.  It shows multiple interfaces that receive both natural scene from cameras and from computer generated scene to generate the HDSS content in ORBX format) having a mixture of both natural content (i.e. camera data) [OTOY: page 5/8] and synthetic content (i.e. computer-generated scene data) [OTOY: page 2/8] according to a format requested (i.e. The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format) [OTOY: page 2/8]; (i.e. The new version of OctaneRender introduces one of our most significant developments yet: the .ORBX file format,” said Jules Urbach, Founder and CEO, OTOY. “.ORBX solves the long standing challenge of asset interoperability, not just among 3D graphics applications, but with a view to expanded use across a wide range of mediums. It presents an incredible amount of scene detail and complexity in a simple, self-contained, and versatile format, one that we feel will come to play an increasingly important role in the modern 3D ecosystem.”) [OTOY: page 6/8] from the first client device and a second client device different than the first client device (i.e. OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format) [OTOY: page 2/8]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk with OTOY to install the OctaneRender program that converts the media into a unified format, such as the .ORBX file format for the client devices.  
Therefore, the combination of Adamczyk with OTOY will enable the media data can be used by multiple devices on different platforms in the network [OTOY: page 2/8-6/8]. 
explicitly disclose the following claim limitations (Emphasis added).
wherein the second client device does not include sufficient processing power and memory to process the mixed content media, and wherein the mixed content MIF is further configured to format the mixed content media to enable the NRE to deliver the mixed content media (i) to the first client device according to a first resource capability of the first display unit, and (ii) to the second client device according to a second resource capability of the second display unit.
However in the same field of endeavor Baker further discloses the claim limitations as follows:
wherein the second client device does not include sufficient processing power and memory (i.e. It is becoming more common today to execute multiple services and applications together in a single small footprint device. However, since memory, processing power, and other resources are typically very limited in small footprint
devices) [Baker: col. 1, line 49-53] (i.e. In one embodiment, the containment framework is implemented in the PersonalJava Java TM application environment,  which is a Java™ platform designed to be highly scalable, modular, and configurable, while requiring minimal system resources. PersonalJava ™ comprises the Java™ virtual machine and a subset of the Java TM API, including core and optional APIs and class libraries. In addition, the Personal Java™ API includes specific features required by consumer applications in resource-limited environments, such as a specialized version of the Java™ abstract window toolkit (AWT).  PersonalJava™ AWT library is targeted and tuned for consumer product look and feel, providing graphics and windowing features while supporting low-resolution displays) [Baker: col. 6, line 23-36].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk and OTOY with Baker to install PersonalJava™ AWT library that can scale the mixed content, which requires minimal resources from a client device.  
Therefore, the combination of Adamczyk and OTOY with Baker will enable the system to provide the mixed content to client devices with limited processing power and memory resources [Baker: col. 1, line 49-53; col. 6, line 23-36]. 

Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk et al. (US Patent 9,288,276 B2), (“Adamczyk”), in view of OTOY (OTOY releases OctaneRender™ 1.5 and introduces .ORBX, March 20, 2014), (“OTOY”), in view of Baker et al. (US Patent 6,430,599 B1), (“Baker”), in view of Lee et al. (US 2017/0150139 A1), (“Lee”).                                                                                                                                                                             Regarding claim 8, Adamczyk meets the claim limitations as set forth in claim 7.   Adamczyk further meets the claim limitations as follow.
The system of 7 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the NRE is further configured to serve (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-5, 24-25] as a central processor for the first display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5] and the second display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5].  
Adamczyk, OTOY, and Baker however do not explicitly disclose the following claim limitations (Emphasis added).
The system of 7, wherein the NRE is further configured to serve as a central processor for the first display unit and the second display unit.
However in the same field of endeavor Lee further discloses the claim limitations as follows:
to serve as a central processor for the first display unit and the second display unit (i.e. the electronic device 101 (for example, processor 120) may generate a virtual reality content showing some areas for displaying a plurality of contents such as configuration screens of various provided applications, an execution screen of the executed application, a reproduction screen played through a media player, and a standby screen of the electronic device 101 within the virtual space, and reproduce and display the generated virtual reality content) [Lee: para. 0191]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk, OTOY, Baker with Lee to program the electronic device to generate virtual contents that can be displays for multiple different screens.   
Therefore, the combination of Adamczyk, OTOY, Baker with Lee will enable the system to provide the mixed content to client devices with different processing power and memory resources [Baker: col. 1, line 49-53; col. 6, line 23-36]. 

Regarding claim 9, Adamczyk meets the claim limitations as set forth in claim 8.   Adamczyk further meets the claim limitations as follow.
The system of 8 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the synthetic content ((i.e. gaming) [Adamczyk: col. 1, line 47]; (i.e. online gaming) [Adamczyk: col. 17, line 24]) of the mixed content media ((i.e. Subscribed Media Profile Identifier identifies a set of session description parameters that a subscriber is authorized to request) [Adamczyk: col. 30, line 64-67]; (i.e. The presence server receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 64-67])  includes at least one of computer-generated assets, point clouds, light-field assets, and six degree-of-freedom video data.
Adamczyk however does not explicitly disclose the following claim limitations (Emphasis added).
The system of 8, wherein the synthetic content of the mixed content media includes at least one of computer-generated assets, point clouds, light-field assets, and six degree-of-freedom video data.
However in the same field of endeavor OTOY further discloses the claim limitations as follows:
wherein the synthetic content (i.e. computer-generated scene data) [OTOY: page 2/8] of the mixed content media ((i.e. SAN FRANCISCO, Calif. – March 20, 2014 – At the 2014 Game Developer Conference (http://www.gdconf.com/), cloud graphics pioneer, OTOY Inc., today released the newest update to its acclaimed OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format. Unlike the Alembic file format, .ORBX was designed in close collaboration with Autodesk and Mozilla to be a flexible container for a wide range of uses beyond computer graphics, including video, 3D printing, holography, design and engineering. The .ORBX format allows for incredible granularity, supporting the modeling of physical properties of a scene or object down to two hundredths of a nanometer, or a quarter of pages the size of a hydrogen atom. OctaneRender ™ 1.5 and related plugins allow artists and animators to perfectly import and export extraordinarily complex 3D scenes in .ORBX format across 15 modeling programs, appearing in the same final render quality as the program they were originally created in. The flexibility of the .ORBX format has implications for media and entertainment companies who can now effectively use their computer-generated assets and IP across a variety of mediums, from feature film and television development, to video games, web sites, and toy production for example. The format is expected to be open sourced in the second half of this year. ) [OTOY: 2/8-3/8]) includes at least one of computer-generated assets (i.e. computer-generated scene data) [OTOY: page 2/8], point clouds (i.e. cloud graphics) [OTOY: page 2/8], light-field assets, and six degree-of-freedom video data. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk, OTOY, Baker with Lee to install the OctaneRender program that converts the media into a unified format, such as the .ORBX file format.  
Therefore, the combination of Adamczyk, OTOY, Baker with Lee will enable the media data can be used by multiple devices on different platforms in the network [OTOY: page 2/8-6/8].

Regarding claim 10, Adamczyk meets the claim limitations as set forth in claim 8.   Adamczyk further meets the claim limitations as follow.
The system of 8 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the natural content (i.e. support applications involving multiple media components, such as video, audio) [Adamczyk: col. 18, line 19-20] of the mixed content media ((i.e. Subscribed Media Profile Identifier identifies a set of session description parameters that a subscriber is authorized to request) [Adamczyk: col. 30, line 64-67]; (i.e. The presence server receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 64-67]) includes at least one of 360-degree video data, two-dimensional video data (i.e. support applications involving multiple media components, such as video, audio) [Adamczyk: col. 18, line 19-20], and three degree-of-freedom video data.

Regarding claim 11, Adamczyk meets the claim limitations as set forth in claim 8.   Adamczyk further meets the claim limitations as follow.
The system of 8 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the NRE is further configured to (i.e. The network control platform 140 comprises a call session control function (CSCF) 145. The CSCF 145 is connected to an ASI Notification server 165 and an Application Server 175 and enables the registration of IP terminals/devices and the routing of SIP signaling messages between the servers 165 and 175 and the client devices 135a and 135b) [Adamczyk: col. 39, line 24-30; Figs. 1-5, 24-25] deliver the mixed content media ((i.e. mobile device may enable delivery of relevant or contextual services) [Adamczyk: col. 44, line 1-2]; (i.e. efficiently support applications involving multiple media components, such as video, audio, and tools, such as shared online whiteboards) [Adamczyk: col. 18, line 19-21]; (i.e. receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 65-67]) to the first display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5] and the second display unit ((i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5]; (i.e. The bandwidth/QoS brokering service is responsible for requesting and allocating connectivity resources to users and/or applications, and for helping configure the network with the correct behavior for the defined service.) [Adamczyk: col. 16, line 51-55]; (i.e. present the information on the screen to a user) [Adamczyk: col. 30, line 23]; (i.e. delivered to their targets based on user location and user/device profile information) [Adamczyk: col. 36, line 42-43]) in at least one of an augmented reality format and an augmented virtuality format.  
Adamczyk, OTOY, Baker with Lee however do not explicitly disclose the following claim limitations (Emphasis added).
The system of 8, wherein the NRE is further configured to deliver the mixed content media to the first display unit and the second display unit in at least one of an augmented reality format and an augmented virtuality format.  
However in the same field of endeavor Lee further discloses the claim limitations as follows:
wherein the NRE is further configured to deliver the mixed content media to the first display unit and the second display unit in at least one of an augmented reality format (i.e. According to an embodiment, the first display method includes a 3D display method that shows a stereoscopic space. The third display method includes, for example, a 360 degree panorama image or video display method and a 3D application display method. According to an embodiment, the second display method may include an Augmented Reality (AR) display method that combines reality and a virtual space and shows the combined reality and virtual space) [Lee: para. 0063] and an augmented virtuality format (i.e. According to an embodiment, when the content is a 2D map and the determined content display method is the third display method, the electronic device 101 (for example, processor 120) may generate and display a virtual reality content showing the 2D map in some areas within a virtual space. For example, the electronic device 101 (for example, processor 120) may generate a virtual reality content showing some areas for displaying a plurality of contents such as configuration screens of various provided applications, an execution screen of the executed application, a reproduction screen played through a media player, and a standby screen of the electronic device 101 within the virtual space, and reproduce and display the generated virtual reality content) [Lee: para. 0191].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk, OTOY, Baker with Lee to program the electronic device to generate virtual contents that can be displays for multiple different screens.   
Therefore, the combination of Adamczyk, OTOY, Baker with Lee will enable the system to provide the mixed content to client devices with different processing power and memory resources [Baker: col. 1, line 49-53; col. 6, line 23-36].

Regarding claim 12, Adamczyk meets the claim limitations as set forth in claim 11.   Adamczyk further meets the claim limitations as follow.
The system of 11 (i.e. a system) [Adamczyk: col. 2, line 40], further comprising a first hybrid natural/synthetic scene (HNSS) container.
Adamczyk however does not explicitly disclose the following claim limitations (Emphasis added).
The system of 11, further comprising a first hybrid natural/synthetic scene (HNSS) container.
However in the same field of endeavor OTOY further discloses the claim limitations as follows:
further comprising a first hybrid natural/synthetic scene (HNSS) container ((i.e. SAN FRANCISCO, Calif. – March 20, 2014 – At the 2014 Game Developer Conference (http://www.gdconf.com/), cloud graphics pioneer, OTOY Inc., today released the newest update to its acclaimed OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format. Unlike the Alembic file format, .ORBX was designed in close collaboration with Autodesk and Mozilla to be a flexible container for a wide range of uses beyond computer graphics, including video, 3D printing, holography, design and engineering. The .ORBX format allows for incredible granularity, supporting the modeling of physical properties of a scene or object down to two hundredths of a nanometer, or a quarter of pages the size of a hydrogen atom. OctaneRender ™ 1.5 and related plugins allow artists and animators to perfectly import and export extraordinarily complex 3D scenes in .ORBX format across 15 modeling programs, appearing in the same final render quality as the program they were originally created in. The flexibility of the .ORBX format has implications for media and entertainment companies who can now effectively use their computer-generated assets and IP across a variety of mediums, from feature film and television development, to video games, web sites, and toy production for example. The format is expected to be open sourced in the second half of this year. ) [OTOY: 2/8-3/8]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk, OTOY, Baker with Lee to install the OctaneRender program that converts the media into a unified format, such as the .ORBX file format.  
Therefore, the combination of Adamczyk, OTOY, Baker with Lee will enable the media data can be used by multiple devices on different platforms in the network [OTOY: page 2/8-6/8].

Regarding claim 13, Adamczyk meets the claim limitations as set forth in claim 12.   Adamczyk further meets the claim limitations as follow.
The system of 12 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the first HNSS container is configured to transform raw raster natural content into geometric format data.
Adamczyk however does not explicitly disclose the following claim limitations (Emphasis added).
The system of 12, wherein the first HNSS container is configured to transform raw raster natural content into geometric format data.
However in the same field of endeavor OTOY further discloses the claim limitations as follows:
wherein the first HNSS container is configured to to transform raw raster natural content into geometric format data ((i.e. SAN FRANCISCO, Calif. – March 20, 2014 – At the 2014 Game Developer Conference (http://www.gdconf.com/), cloud graphics pioneer, OTOY Inc., today released the newest update to its acclaimed OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format. Unlike the Alembic file format, .ORBX was designed in close collaboration with Autodesk and Mozilla to be a flexible container for a wide range of uses beyond computer graphics, including video, 3D printing, holography, design and engineering. The .ORBX format allows for incredible granularity, supporting the modeling of physical properties of a scene or object down to two hundredths of a nanometer, or a quarter of pages the size of a hydrogen atom. OctaneRender ™ 1.5 and related plugins allow artists and animators to perfectly import and export extraordinarily complex 3D scenes in .ORBX format across 15 modeling programs, appearing in the same final render quality as the program they were originally created in. The flexibility of the .ORBX format has implications for media and entertainment companies who can now effectively use their computer-generated assets and IP across a variety of mediums, from feature film and television development, to video games, web sites, and toy production for example. The format is expected to be open sourced in the second half of this year) [OTOY: 2/8-3/8]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk, OTOY, Baker with Lee to install the OctaneRender program that converts the media into a unified format, such as the .ORBX file format.  
Therefore, the combination of Adamczyk, OTOY, Baker with Lee will enable the media data can be used by multiple devices on different platforms in the network [OTOY: page 2/8-6/8].

Regarding claim 14, Adamczyk meets the claim limitations as set forth in claim 13.   Adamczyk further meets the claim limitations as follow.
The system of 13 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the raw raster natural content includes data capture of (i.e. support applications involving multiple media components, such as video, audio) [Adamczyk: col. 18, line 19-20]  at least one of surface, texture, and reflectance information of a scene, and wherein the geometric format data includes at least one of points in three dimensional space, texture meshes, and layers of mapping information.
Adamczyk however does not explicitly disclose the following claim limitations (Emphasis added).
The system of 12, wherein the raw raster natural content includes data capture of at least one of surface, texture, and reflectance information of a scene, and wherein the geometric format data includes at least one of points in three dimensional space, texture meshes, and layers of mapping information.
However in the same field of endeavor OTOY further discloses the claim limitations as follows:
at least one of surface, texture, and reflectance information of a scene ((i.e. SAN FRANCISCO, Calif. – March 20, 2014 – At the 2014 Game Developer Conference (http://www.gdconf.com/), cloud graphics pioneer, OTOY Inc., today released the newest update to its acclaimed OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format. Unlike the Alembic file format, .ORBX was designed in close collaboration with Autodesk and Mozilla to be a flexible container for a wide range of uses beyond computer graphics, including video, 3D printing, holography, design and engineering. The .ORBX format allows for incredible granularity, supporting the modeling of physical properties of a scene or object down to two hundredths of a nanometer, or a quarter of pages the size of a hydrogen atom. OctaneRender ™ 1.5 and related plugins allow artists and animators to perfectly import and export extraordinarily complex 3D scenes in .ORBX format across 15 modeling programs, appearing in the same final render quality as the program they were originally created in. The flexibility of the .ORBX format has implications for media and entertainment companies who can now effectively use their computer-generated assets and IP across a variety of mediums, from feature film and television development, to video games, web sites, and toy production for example. The format is expected to be open sourced in the second half of this year) [OTOY: 2/8-3/8]) , and wherein the geometric format data includes at least one of points in three dimensional space, texture meshes, and layers of mapping information ((i.e. SAN FRANCISCO, Calif. – March 20, 2014 – At the 2014 Game Developer Conference (http://www.gdconf.com/), cloud graphics pioneer, OTOY Inc., today released the newest update to its acclaimed OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format. Unlike the Alembic file format, .ORBX was designed in close collaboration with Autodesk and Mozilla to be a flexible container for a wide range of uses beyond computer graphics, including video, 3D printing, holography, design and engineering. The .ORBX format allows for incredible granularity, supporting the modeling of physical properties of a scene or object down to two hundredths of a nanometer, or a quarter of pages the size of a hydrogen atom. OctaneRender ™ 1.5 and related plugins allow artists and animators to perfectly import and export extraordinarily complex 3D scenes in .ORBX format across 15 modeling programs, appearing in the same final render quality as the program they were originally created in. The flexibility of the .ORBX format has implications for media and entertainment companies who can now effectively use their computer-generated assets and IP across a variety of mediums, from feature film and television development, to video games, web sites, and toy production for example. The format is expected to be open sourced in the second half of this year) [OTOY: 2/8-3/8]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk, OTOY, Baker with Lee to install the OctaneRender program that converts the media into a unified format, such as the .ORBX file format.  
Therefore, the combination of Adamczyk, OTOY, Baker with Lee will enable the media data can be used by multiple devices on different platforms in the network [OTOY: page 2/8-6/8].

Regarding claim 15, Adamczyk meets the claim limitations as set forth in claim 12.   Adamczyk further meets the claim limitations as follow.
The system of 12 (i.e. a system) [Adamczyk: col. 2, line 40], further comprising a rendering unit configured to ((i.e. a processor) [Adamczyk: col. 40, line 52]; (i.e. rendering) [Adamczyk: col. 28, line 58]) enable communication ((i.e. rendering the service more uniform across the two domains.) [Adamczyk: col. 28, line 54-58]; (i.e. a communication network that may provide an ASI Notification Service, in accordance with some embodiments of the present invention, comprises an Internet Protocol (IP) multimedia subsystem (IMS) network 105 that is coupled to a packet switching network 110 and a Public Switched Telephone Network (PSTN)/Public Land Mobile Network (PLMN) 115. The packet switching network 110 is coupled to a WiFi access network 120. The PSTN/PLMN network 115 is coupled to a Mobile Switching Center (MSC) 125, which supports, for example, a Global System for Mobile Communications (GSM)/Universal Mobile Telecommunications System (UMTS) access network 130. It will be understood that embodiments of the present invention are not limited to GSM and/or UMTS. Other cellular communication protocols can be used, such as, for example, Advanced Mobile Phone Service (AMPS), ANSI-136, General Packet Radio Service (GPRS), enhanced data rates for GSM evolution (EDGE), code division multiple access (CDMA), wideband-CDMA, and/or CDMA2000) [Adamczyk: col. 46, line 43-61]; (i.e. Some candidate architectures and technologies include grid computing, web services) [Adamczyk: col. 14, line 7-8]; (i.e. The Parlay X Web Services Specifications define a set of highly abstracted telecommunication capabilities (i.e., a simplified Parlay API) following a simple request/response model using Web Services (SOAP/XML) technologies) [Adamczyk: col. 20, line 39-43]; (i.e. SOAP Simple Object Access Protocol) [Adamczyk: col. 8, line 59]) between the first HNSS container and at least one of the first display unit ((i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5] ; (i.e. As shown in FIG. 24, the ASI Notification Server 265 may use CSCFl 245a to communicate with client device 235a to receive notifications therefrom and/or to deliver notifications thereto) [Adamczyk: col. 40, line 35-38; Please see the display 235a on the mobile phone in the Fig. 24]; (i.e. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus) [Adamczyk: col. 40, line 52-56; Fig. 25]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40]) and the second display unit ((i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5]; (i.e. Similarly, the ASI Notification Server 265 may use CSCF 2 245b to communicate with client device 235b to receive notifications therefrom and/or to deliver notifications thereto) [Adamczyk: col. 40, line 38-41; Please see the display 235b on the mobile phone in the Fig. 24]; (i.e. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus) [Adamczyk: col. 40, line 52-56; Fig. 25]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40]).
Adamczyk however does not explicitly disclose the following claim limitations (Emphasis added).
The system of 12, further comprising a rendering unit configured to enable communication between the first HNSS container and at least one of the first display unit and the second display unit.
However in the same field of endeavor OTOY further discloses the claim limitations as follows:
((i.e. SAN FRANCISCO, Calif. – March 20, 2014 – At the 2014 Game Developer Conference (http://www.gdconf.com/), cloud graphics pioneer, OTOY Inc., today released the newest update to its acclaimed OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format. Unlike the Alembic file format, .ORBX was designed in close collaboration with Autodesk and Mozilla to be a flexible container for a wide range of uses beyond computer graphics, including video, 3D printing, holography, design and engineering. The .ORBX format allows for incredible granularity, supporting the modeling of physical properties of a scene or object down to two hundredths of a nanometer, or a quarter of pages the size of a hydrogen atom. OctaneRender ™ 1.5 and related plugins allow artists and animators to perfectly import and export extraordinarily complex 3D scenes in .ORBX format across 15 modeling programs, appearing in the same final render quality as the program they were originally created in. The flexibility of the .ORBX format has implications for media and entertainment companies who can now effectively use their computer-generated assets and IP across a variety of mediums, from feature film and television development, to video games, web sites, and toy production for example. The format is expected to be open sourced in the second half of this year) [OTOY: 2/8-3/8])  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk, OTOY, Baker with Lee to install the OctaneRender program that converts the media into a unified format, such as the .ORBX file format.  
Therefore, the combination of Adamczyk, OTOY, Baker with Lee will enable the media data can be used by multiple devices on different platforms in the network [OTOY: page 2/8-6/8].

Regarding claim 16, Adamczyk meets the claim limitations as set forth in claim 15.   Adamczyk further meets the claim limitations as follow.
The system of 15 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the rendering unit ((i.e. a processor) [Adamczyk: col. 40, line 52]; (i.e. rendering) [Adamczyk: col. 28, line 58]) includes one or more tool modules (i.e. Its design objective is to efficiently support applications involving multiple media components, such as video, audio, and tools, such as shared online whiteboards, with the possibility to add and drop component(s) during the session. These applications are called IP multimedia applications) [Adamczyk: col. 18, line 19-23] to implement the mixed content MIF ((i.e. Subscribed Media Profile Identifier identifies a set of session description parameters that a subscriber is authorized to request) [Adamczyk: col. 30, line 64-67]; (i.e. The presence server receives information from multiple sources and performs a transformation function to compose a single view to the watchers requesting presence information) [Adamczyk: col. 30, line 64-67]) according to the respective first resource capability of the first display unit ((i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5]; (i.e. As shown in FIG. 24, the ASI Notification Server 265 may use CSCFl 245a to communicate with client device 235a to receive notifications therefrom and/or to deliver notifications thereto) [Adamczyk: col. 40, line 35-38; Please see the display 235a on the mobile phone in the Fig. 24]; (i.e. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus) [Adamczyk: col. 40, line 52-56; Fig. 25]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40]) and the second resource capability of the second display unit ((i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5]; (i.e. Similarly, the ASI Notification Server 265 may use CSCF 2 245b to communicate with client device 235b to receive notifications therefrom and/or to deliver notifications thereto) [Adamczyk: col. 40, line 38-41; Please see the display 235b on the mobile phone in the Fig. 24]; (i.e. FIG. 25 illustrates a processor 300 and memory 305 that may be used in embodiments of the ASI Notification Server 165 of FIGS. 23 and 265 of FIG. 24 in accordance with some embodiments of the present invention. The processor 300 communicates with the memory 305 via an address/data bus) [Adamczyk: col. 40, line 52-56; Fig. 25]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40]).
In the same field of endeavor OTOY further discloses the claim limitations as follows:
wherein the rendering unit includes one or more tool modules to implement the mixed content MIF ((i.e. SAN FRANCISCO, Calif. – March 20, 2014 – At the 2014 Game Developer Conference (http://www.gdconf.com/), cloud graphics pioneer, OTOY Inc., today released the newest update to its acclaimed OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format. Unlike the Alembic file format, .ORBX was designed in close collaboration with Autodesk and Mozilla to be a flexible container for a wide range of uses beyond computer graphics, including video, 3D printing, holography, design and engineering. The .ORBX format allows for incredible granularity, supporting the modeling of physical properties of a scene or object down to two hundredths of a nanometer, or a quarter of pages the size of a hydrogen atom. OctaneRender ™ 1.5 and related plugins allow artists and animators to perfectly import and export extraordinarily complex 3D scenes in .ORBX format across 15 modeling programs, appearing in the same final render quality as the program they were originally created in. The flexibility of the .ORBX format has implications for media and entertainment companies who can now effectively use their computer-generated assets and IP across a variety of mediums, from feature film and television development, to video games, web sites, and toy production for example. The format is expected to be open sourced in the second half of this year) [OTOY: 2/8-3/8])  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk, OTOY, Baker with Lee to install the OctaneRender program that converts the media into a unified format, such as the .ORBX file format.  
Therefore, the combination of Adamczyk, OTOY, Baker with Lee will enable the media data can be used by multiple devices on different platforms in the network [OTOY: page 2/8-6/8].

Regarding claim 17, Adamczyk meets the claim limitations as set forth in claim 16.   Adamczyk further meets the claim limitations as follow.
The system of 16 (i.e. a system) [Adamczyk: col. 2, line 40], wherein the rendering unit is configured ((i.e. a processor) [Adamczyk: col. 40, line 52]; (i.e. IMS is always in the signaling path of calls made from/to the DMH. This in tum means that call processing features for the DMH may come from the telephony application servers in IMS, rendering the service more uniform across the two domains.) [Adamczyk: col. 28, line 54-58]) to enable user interaction by a respective user (i.e. The OSA/Parlay service capabilities (SCSs) exposed to third party applications may be mostly associated with network capabilities and connectivity, such as call setup, mobility (location and status), user interaction, etc.) [Adamczyk: col. 2, line 40]; (i.e. ASI views the functions of feature interaction to be an integral part of session management.) [Adamczyk: col. 25, line 39-40]) of the first display unit and the second display unit ((i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5]; (i.e. ASI views the functions of feature interaction to be an integral part of session management) [Adamczyk: col. 25, line 39-40]; (i.e.  SIP dialogs are a central part of the IMS Session Management concept. A SIP dialog starts with an initial SIP message (e.g., REGISTER, INVITE) tracked from end to end, and includes all responses to that message. The dialog is identified by SIP header information, allowing intermediate entities to associate any received message with its dialog. Intermediate entities in the path between the two users (P-CSCF, S-CSCF, etc.) are guaranteed to stay in the signaling path for all responses to the initial SIP message by adding their own SIP URI as a "via" header to the initial SIP message as part of their processing of the message before sending it on) [Adamczyk: col. 22, line 16-26]).
                                                                                                                                                                          Regarding claim 18, Adamczyk meets the claim limitations as set forth in claim 17.   Adamczyk further meets the claim limitations as follow.
The system of 17 (i.e. a system) [Adamczyk: col. 2, line 40], further comprising a second HNSS container disposed between the rendering unit ((i.e. a processor) [Adamczyk: col. 40, line 52]; (i.e. rendering) [Adamczyk: col. 28, line 58])
 and at least one of the first display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5] and the second display unit (i.e. the screen) [Adamczyk: col. 30, line 24; Fig. 5].
Adamczyk does not explicitly disclose the following claim limitations (Emphasis added).
The system of 17, further comprising a second HNSS container disposed between the rendering unit and at least one of the first display unit and the second display unit.
However in the same field of endeavor ATOY further meets the claim limitation as follow.
further comprising a second HNSS container ((i.e. SAN FRANCISCO, Calif. – March 20, 2014 – At the 2014 Game Developer Conference (http://www.gdconf.com/), cloud graphics pioneer, OTOY Inc., today released the newest update to its acclaimed OctaneRender™ software, introducing new features and flexibility for artists and animators, and a powerful new interchange file format called .ORBX. The .ORBX file format houses a comprehensive array of computer-generated scene data, enabling the most precise renderings possible across 15 of the top 3D modeling applications. Version 1.5 of OctaneRender™ is now available as a standalone client and via Octane Cloud Workstation with updated plugins for 3D applications rolling out shortly. The new version features: .ORBX, the most powerful 3D interchange file format available today – The new .ORBX file format improves considerably on traditional 3D formats such as .OBJ, .CAD, or .STL, going beyond storing simple geometry to include all aspects of a 3D scene, such as materials, properties, textures, lighting, transform hierarchies and cameras, all in a self-contained file format. Unlike the Alembic file format, .ORBX was designed in close collaboration with Autodesk and Mozilla to be a flexible container for a wide range of uses beyond computer graphics, including video, 3D printing, holography, design and engineering. The .ORBX format allows for incredible granularity, supporting the modeling of physical properties of a scene or object down to two hundredths of a nanometer, or a quarter of pages the size of a hydrogen atom. OctaneRender ™ 1.5 and related plugins allow artists and animators to perfectly import and export extraordinarily complex 3D scenes in .ORBX format across 15 modeling programs, appearing in the same final render quality as the program they were originally created in. The flexibility of the .ORBX format has implications for media and entertainment companies who can now effectively use their computer-generated assets and IP across a variety of mediums, from feature film and television development, to video games, web sites, and toy production for example. The format is expected to be open sourced in the second half of this year) [OTOY: 2/8-3/8]) disposed between the rendering unit and at least one of the first display unit and the second display unit.
Adamczyk and OTOY do not explicitly disclose the following claim limitations (Emphasis added).
The system of 17, further comprising a second HNSS container disposed between the rendering unit and at least one of the first display unit and the second display unit.
However in the same field of endeavor Lee further discloses the claim limitations as follows:
disposed between the rendering unit ((i.e. the processor 120 may render the 2D map in three dimensions and display the map through the display 160) [Lee: para. 0065; Fig. 2]; (i.e. The processor 120 may identify objects (for example, a street view icon, a virtual reality icon, or traffic information) included in the content (for example, a map of the 2D format) and determine a virtual reality content corresponding to the identified object as at least a part of a corresponding content between a first content (for example, a map of a 3D format) and a second content (for example, a street view of a 3D format or traffic information). The processor 120 may change the 2D format of the content (for example, a video of the 2D format) into a corresponding virtual reality format between a first virtual reality format (for example, a format for changing the video of the 2D format into a video of a 3D format) and a second virtual reality format (for example, a format for changing the video of the 2D format into a virtual reality as if watched in a movie theater)) [Lee: para. 0047-0048; Fig. 2]; (i.e. The processor 120 may provide the corresponding content between the first content and the second content through a display (or a screen generated through a projector) included in an external electronic device 104 (for example, a TV or projector) functionally connected (through wired or wireless communication) to the electronic device 101) [Lee: para. 0050; Fig. 2]) and at least one of the first display unit and the second display unit ((i.e. the processor 120 may display a 3D map of the virtual reality format on the display 160 through the 3D rendering) [Lee: para. 0051; Fig. 2]; (i.e. The processor 120 may provide the corresponding content between the first content and the second content through a display (or a screen generated through a projector) included in an external electronic device 104 (for example, a TV or projector) functionally connected (through wired or wireless communication) to the electronic device 101) [Lee: para. 0050; Fig. 2] – Note: Fig. 2 of Lee depicts a projector 266 (i.e. the second HNSS container that generates the unified 3D data format) is disposed between the processor (i.e. the rendering unit) and the display (panel 262)).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamczyk, OTOY, Baker, with Lee to install the OctaneRender program that converts the media into a unified format, such as the .ORBX file format on the projector.  


Allowable Subject Matter
20. Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This objection is given with a condition that all objections and rejections of related claims are addressed. 
21. The above-identified claims recite a system that includes multiple components, which are arranged in specific manners and operate in an explicit way. There is no articulate reasoning to combine the prior arts to arrive in the context of the claim inventions.
                                                                                                                       
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/            Primary Examiner, Art Unit 2488